Citation Nr: 1136822	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), schizophrenia, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1973 until September 1993.

This matter was previously before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision in March 2011 and was remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas for additional development.   The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in July 2011.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue regarding reopening the claim for service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

Additional evidence, including Social Security records, has been associated with the claims file since the last May 2009 Statement of the Case.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §19.9.  However, since the Board is granting in full the Veteran's claim to reopen in the current case, the Veteran is not prejudiced by the consideration of this evidence and it need not be considered by the RO prior to this appellate review.   

The of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In July 2003, the RO denied the claim of service connection for PTSD.  A December 2006 rating decision denied the Veteran's application to reopen the claim of service connection for PTSD; the Veteran did not appeal either decision and they became final. 

2. The December 2006 rating decision represents the last final disallowance of entitlement to service connection for PTSD.  

3. The evidence associated with the claims file subsequent to the December 2006 final rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The July 2003 and December 2006 rating decisions are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 2006 rating decision is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder, including PTSD.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

New and Material Evidence

The Veteran seeks to reopen a claim of service connection for PTSD.  The Veteran's original claim for this disorder was denied in July 2003.  A December 2006 rating decision denied the application to reopen the claim of service connection for PTSD.  The Veteran did not appeal either decision.  Therefore, both decisions are final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The record for the prior rating decisions did not include a diagnosis of PTSD.  In his current attempt to reopen the claim, the Veteran has proffered new evidence, including a diagnosis of PTSD, as indicated in an August 30, 2006 VA medical record, as well in other VA psychiatric reports.  The Veteran has also provided testimony indicating his psychiatric symptoms began in service.  Those statements are presumed credible when making a reopening determination. See Justus, 3 Vet. App. at 513.

The Board finds that the additional records and statements are new, in that they were not of record at the time of the December 2006 rating decision. The Board also finds the records to be material, because they tend to demonstrate that he may currently have PTSD due to service.  

The Board also notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 08-3548, 24 Vet. App. 110, at 122-123 (Vet. App. Nov. 2, 2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  The Veteran has presented evidence of a current acquired psychiatric disorder, specifically including PTSD.  He has also reported to have had psychiatric complaints in service that have continued until the present.  Thus, the claim should be reopened.  Accordingly, the Board finds that the claim for service connection for PTSD is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for PTSD is granted.  The appeal is granted to this extent only.  


REMAND

The Veteran contends that he has PTSD due to service.  The Board notes that the Veteran has also been diagnosed with schizophrenia and depression in the past, as noted in a February 5, 2003 VA medical record.

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.303(f).

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."
 
In this case, the Veteran reported in an August 23, 2006 statement that during the Vietnam War he was station in Korea, at the Battery B2/44th ADA, they were threatened with attack by a North Korean air craft between January 1974 and January 1975.  The Veteran's personnel records indicate that he was stationed in Korea between February 1974 and January 1975.  The Board will give the Veteran the benefit of the doubt in finding that his claimed stressor is "consistent with the places, types, and circumstances" of the Veteran's service in Korea during the Vietnam War.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, he is able to testify as to having psychiatric symptoms since service, though the available records do not clearly support such contentions.  In this regard, the Board notes that the Veteran has testified as to having hallucinations which started during his service.

The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed psychiatric disorder that is etiologically related to his service.  

The Board also notes that the last VA medical records associated with the claims file were from January 2009 and that the record indicates that the Veteran receives psychiatric treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA psychiatric  medical records not already associated with the claims file, including records from January 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should arrange for the Veteran to undergo psychiatric VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  

The claims folder and a copy of this remand should be made available to and be reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should opine as to:

a) Whether it is at least as likely as not (that is, at least a 50-50 degree of probability) that the Veteran currently has a psychiatric disorder, including schizophrenia and depression, which is due to service, including any incident of service. 

b) If PTSD is diagnosed under DSM-IV criteria, the examiner should state whether it is based on the Veteran's report of being fearful during his service in Korea during the Vietnam War.  He claims that during the Vietnam War he was station in Korea, at the Battery B2/44th ADA, and that they were threatened with attack by a North Korean air craft between January 1974 and January 1975.  

In making his/her determinations, the VA examiner should specifically reference his/her consideration of the service treatment records, the Veteran's assertions, the treatment reports, as well as sound medical principles.  Specifically, in discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of his psychiatric symptoms.  The rationale for all opinions expressed should be provided in a legible report.  If there are any inconsistencies between the examiner's findings and the Veteran's assertion this should be explained and discussed in the report.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, taking into consideration the evidence submitted since the last SOC/SSOC.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


